DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/07/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 10/07/2022, claims 1-20 have been examined and are pending; claims 1, 8, and 15 are independent.  This Action is made FINAL.
Response to Arguments/Remarks
As to the rejections of claims 5 and 12, rejected under 35 U.S.C. § 112(b), the rejection is withdrawn as the claims have been amended.
Applicant’s arguments with respect to prior-art rejections to claims 1-20, filed on 10/07/2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, where a new ground of rejection is applied with new art that is necessitated based on the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (“Cook,” US 2018/0240208, published on 08/23/2018), in view of Goodwin et al (“Godwin,” US 2019/0080309, published on 03/14/2019).
As to claim 1, Cook teaches a system for authenticating and tracking resource distributions of secondary users (Cook: pars 0011, 0026, 0040, discloses a system/method for authentication of plurality of user/parties, connected remotely over network, and process permitted financial/business transactions), the system comprising: 
at least one network communication interface; at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface, wherein the at least one processing device (Cook: pars 0011, 0026-0028, 0040, the plurality of user/parties, including a server, of a financial/business transaction are connected remotely over network using their communication device, such as smartphone, tablet, laptop or other computer, etc, which equipped with memory, processor, application(s) for performing the communication) is configured to:
receive a registration request from a primary user to register one or more secondary users, wherein the one or more secondary users are related to the primary user (Cook: pars 0011, 0028, 0031; Fig 1, the plurality of user/parties are registered with the system using server storing their credentials. Receive at least one credential associated with a first user from a first user device [i.e. the primary user] and authenticate the first user. First user’s communication with the server to permit transaction [i.e. register] to another user’s account [i.e. secondary user]. The first user can be a buyer of a real-estate purchase transaction);
receive a resource distribution request from a secondary user of the one or more secondary users (Cook: pars 0011, 0028, 0031, 0034, 0040, 0051; one or more recipient parties are in communication with the server for a specific transaction, for receiving the payment distribution from the escrow account funded by the first user);  
authenticate the secondary user; and process the resource distribution request based on authenticating the secondary user (Cook: pars 0011, 0028, 0031, 0034, 0051; Fig 1, the one or more recipient parties authenticate themselves, and receives the payment [i.e. authentication of secondary user] in their account based on the first user approval of the transaction).
Cook does not explicitly teach in response to receiving the registration request, generate user credentials for each of the one or more secondary users; 
associate the user credentials associated with the one or more secondary users with a primary user identification of the primary user; and wherein the resource distribution request is associated with transferring resources from a resource pool of the primary user to a third party entity.
However, in an analogous art, Goodwin teaches in response to receiving the registration request, generate user credentials for each of the one or more secondary users (Goodwin: pars 0002-003, 0029, 0034-0035, upon receiving a request to generate a secondary account [i.e. an associated account for a secondary user] in relation to a primary account, generating the secondary account, and generate an identifier or token [i.e. a form of credential] for the secondary account.  Then maintains a status associated with a secondary account with respect to time of the permission relationship given/established by the primary user); 
associate the user credentials associated with the one or more secondary users with a primary user identification of the primary user (Goodwin: pars 0002-003, 0034-0035. The secondary account and the identifier generated in relation to a primary account); and
wherein the resource distribution request is associated with transferring resources from a resource pool of the primary user to a third party entity (Goodwin: pars 0002-003, 0034-0035, 0050, a transaction is initiated using the secondary account to pay for provided good/service [i.e. provided by a merchant or a third-party], and the transaction is completed using the information of the primary account, charging to the primary account. [i.e. the resource/money is transferred from the primary user’s account to the third-party or merchant’s accounts]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goodwin with the method/system of  Cook to include the features, in response to receiving the registration request, generate user credentials for each of the one or more secondary users; associate the user credentials associated with the one or more secondary users with a primary user identification of the primary user; and wherein the resource distribution request is associated with transferring resources from a resource pool of the primary user to a third party entity for the benefit of providing a user with a means for providing a means for allowing a second user [such as ,a family member or employee] to charge on the primary user account’s  [such as parent, guardian, or supervisor] for financial transactions that are approved or preapproved by the primary user (Goodwin: pars 0002-003, 0034-0035, 0049-0050).
As to claim 2, the combination of Cook and Goodwin teaches the system of claim 1, 
Cook and Goodwin further teaches wherein the at least one processing device 1s configured to: in response to receiving the resource distribution request from the secondary user, determine that resource amount associated with the resource distribution request is above a threshold limit; and transmit a prompt to a user device of the primary user to approve or deny the resource distribution request (Cook: pars 0011, 0028, 0031, 0034, 0040, 0051; one or more recipient parties are in communication with the server for a specific transaction, for receiving the payment distribution from the escrow account funded by the first user. An approval process can be required. Goodwin: pars 0082, 0086-0088, the primary user is informed of the transaction initiated by the second user, over a communication channel to the primary user’s device, and the primary user is given option to approve or decline the transaction as the response. The system also determines if the transaction is for an amount that exceeds a transaction limit associated with an applicable protocol).
As to claim 3, the combination of Cook and Goodwin teaches the system of claim 2, 
Cook and Goodwin further teaches wherein the at least one processing device is configured to: in response to transmitting the prompt, receive an approval of the resource distribution request from the primary user; and complete the transfer of resources associated with the resource distribution request (Cook: pars 0011, 0028, 0031, 0034, 0040, 0051; one or more recipient parties are in communication with the server for a specific transaction, for receiving the payment distribution from the escrow account funded by the first user. An approval process can be required. Goodwin: pars 0086-0088, the primary user is informed of the transaction initiated by the second user, over a communication channel to the primary user’s device, and the primary user is given option to approve or decline the transaction as the response). 
As to claim 4, the combination of Cook and Goodwin teaches the system of claim 3, 
Cook and Goodwin further teaches wherein the at least one processing device is configured to: generate a recommendation associated with the threshold limit based on one or more factors; and transmit the recommendation to the primary user (Cook: pars 0057, Homeowner's Warranty Insurance providers payment is an optional/preferred item that is suggested to the buyer [i.e. primary user] for buyer to make a decision on the insurance plan/ limit, and the buyer approves such payment. An approval process can be required for a third party vendor that has not been pre-boarded Goodwin: pars 0082, 0084, 0086-0088, in case the requesting amount for the transaction exceed a limit, the secondary user is presented with a number of options related to the account, including requesting more amount allocation by the primary user and the primary user receives the request and response to the request by approving or declining the request).
As to claim 5, the combination of Cook and Goodwin teaches the system of claim 1, 
Goodwin further teaches wherein the user credentials comprise at least one of passcode, identifier, biometric information, user device information, and contact information (Goodwin: pars 0002-0003, 0069, the secondary client device provides the toke/identifier, and/or the secondary account identifier to the resource provider server for completing the transaction).
As to claim 6, the combination of Cook and Goodwin teaches the system of claim 4, 
Cook and Goodwin further teaches wherein the at least one processing device is configured to: in response to receiving the resource distribution request, determine that a secondary user identification associated with the resource distribution request matches the user credentials of the secondary user (Cook: pars 0011, 0028, 0031, 0034, 0051; Fig 1, the one or more recipient parties authenticate themselves, and receives the payment in their account based on the first user approval of the transaction. Goodwin: pars 0002-0003, 0069, the secondary client device provides the toke/identifier, and/or the secondary account identifier to the resource provider server for completing the transaction);
generate a unique identification combining the primary user identification and the secondary user identification; and track processing of the resource distribution request using the unique identification (Goodwin: pars 0002-003, 0029, 0034-0035, generates an identifier or token for the secondary account, maintaining a status associated with a secondary account with respect to time of the permission relationship given/established by the primary user).
As to claim 7, the combination of Cook and Goodwin teaches the system of claim 1, 
Cook further teaches wherein the at least one processing device 1s configured to: generate a resource pool summary associated with each of the one or more secondary users; and transmit the resource pool summary to the primary user (Cook: pars 0011, 0028, 0031, 0034, 0040, 0051; one or more recipient parties are in communication with the server for a specific transaction, for receiving the payment distribution from the escrow account funded, observed, and maintained by the first user).
As to claim 8, Cook teaches a computer program product for authenticating and tracking resource distributions of secondary users (Cook: pars 0011, 0026, 0040, discloses a system/method for authentication of plurality of user/parties, connected remotely over network, and process permitted financial/business transactions), the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprises one or more executable portions (Cook: pars 0011, 0026-0028, 0040, the plurality of user/parties, including a server, of a financial/business transaction are connected remotely over network using their communication device, such as smartphone, tablet, laptop or other computer, etc, which equipped with memory, processor, application(s) for performing the communication) for:
receiving a registration request from a primary user to register one or more secondary users, wherein the one or more secondary users are related to the primary user (Cook: pars 0011, 0028, 0031; Fig 1, the plurality of user/parties are registered with the system using server storing their credentials. Receive at least one credential associated with a first user from a first user device [i.e. the primary user] and authenticate the first user. First user’s communication with the server to permit transaction [i.e. register] to another user’s account [i.e. secondary user]. The first user can be a buyer of a real-estate purchase transaction);
receiving a resource distribution request from a secondary user of the one or more secondary users (Cook: pars 0011, 0028, 0031, 0034, 0040, 0051; one or more recipient parties are in communication with the server for a specific transaction, for receiving the payment distribution from the escrow account funded by the first user);  
authenticating the secondary user; and processing the resource distribution request based on authenticating the secondary user (Cook: pars 0011, 0028, 0031, 0034, 0051; Fig 1, the one or more recipient parties authenticate themselves, and receives the payment [i.e. authentication of secondary user] in their account based on the first user approval of the transaction).
Cook does not explicitly teach in response to receiving the registration request, generating user credentials for each of the one or more secondary users; associating the user credentials associated with the one or more secondary users with a primary user identification of the primary user; and wherein the resource distribution request is associated with transferring resources from a resource pool of the primary user to a third party entity.
However, in an analogous art, Goodwin teaches in response to receiving the registration request, generating user credentials for each of the one or more secondary users (Goodwin: pars 0002-003, 0029, 0034-0035, upon receiving a request to generate a secondary account [i.e. an associated account for a secondary user] in relation to a primary account, generating the secondary account, and generate an identifier or token [i.e. a form of credential] for the secondary account.  Then maintains a status associated with a secondary account with respect to time of the permission relationship given/established by the primary user); 
associating the user credentials associated with the one or more secondary users with a primary user identification of the primary user (Goodwin: pars 0002-003, 0034-0035. The secondary account and the identifier generated in relation to a primary account); and 
wherein the resource distribution request is associated with transferring resources from a resource pool of the primary user to a third party entity (Goodwin: pars 0002-003, 0034-0035, 0050, a transaction is initiated using the secondary account to pay for provided good/service [i.e. provided by a merchant or a third-party], and the transaction is completed using the information of the primary account, charging to the primary account. [i.e. the resource/money is transferred from the primary user’s account to the third-party or merchant’s accounts]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goodwin with the method/system of  Cook to include the features, in response to receiving the registration request, generating user credentials for each of the one or more secondary users; associating the user credentials associated with the one or more secondary users with a primary user identification of the primary user; and wherein the resource distribution request is associated with transferring resources from a resource pool of the primary user to a third party entity for the benefit of providing a user with a means for providing a means for allowing a second user [such as ,a family member or employee] to charge on the primary user account’s  [such as parent, guardian, or supervisor] for financial transactions that are approved or preapproved by the primary user (Goodwin: pars 0002-003, 0034-0035, 0049-0050).
As to claims 9-14, the claims are similar to the limitations of claims 2-7, and rejected for the same reason set forth above 2-7. 
As to claim 15, Cook teaches a computer implemented method for authenticating and tracking resource distributions of secondary users (Cook: pars 0011, 0026-0028, 0040, discloses a system/method for authentication of plurality of user/parties, connected remotely over network, and process permitted financial/business transaction. the plurality of user/parties, including a server, of a financial/business transaction are connected remotely over network using their communication device, such as smartphone, tablet, laptop or other computer, etc, which equipped with memory, processor, application(s) for performing the communications), the method comprises:
receiving a registration request from a primary user to register one or more secondary users, wherein the one or more secondary users are related to the primary user (Cook: pars 0011, 0028, 0031; Fig 1, the plurality of user/parties are registered with the system using server storing their credentials. Receive at least one credential associated with a first user from a first user device [i.e. the primary user] and authenticate the first user. First user’s communication with the server to permit transaction [i.e. register] to another user’s account [i.e. secondary user]. The first user can be a buyer of a real-estate purchase transaction);
receiving a resource distribution request from a secondary user of the one or more secondary users (Cook: pars 0011, 0028, 0031, 0034, 0040, 0051; one or more recipient parties are in communication with the server for a specific transaction, for receiving the payment distribution from the escrow account funded by the first user);
authenticating the secondary user; and processing the resource distribution request based on authenticating the secondary user (Cook: pars 0011, 0028, 0031, 0034, 0051; Fig 1, the one or more recipient parties authenticate themselves, and receives the payment [i.e. authentication of secondary user] in their account based on the first user approval of the transaction).
Cook does not explicitly teach in response to receiving the registration request, generating user credentials for each of the one or more secondary users; associating the user credentials associated with the one or more secondary users with a primary user identification of the primary user; and wherein the resource distribution request is associated with transferring resources from a resource pool of the primary user to a third party entity.
However, in an analogous art, Goodwin teaches in response to receiving the registration request, generating user credentials for each of the one or more secondary users (Goodwin: pars 0002-003, 0029, 0034-0035, upon receiving a request to generate a secondary account [i.e. an associated account for a secondary user] in relation to a primary account, generating the secondary account, and generate an identifier or token [i.e. a form of credential] for the secondary account.  Then maintains a status associated with a secondary account with respect to time of the permission relationship given/established by the primary user); 
associating the user credentials associated with the one or more secondary users with a primary user identification of the primary user (Goodwin: pars 0002-003, 0034-0035. The secondary account and the identifier generated in relation to a primary account); and 
wherein the resource distribution request is associated with transferring resources from a resource pool of the primary user to a third party entity (Goodwin: pars 0002-003, 0034-0035, 0050, a transaction is initiated using the secondary account to pay for provided good/service [i.e. provided by a merchant or a third-party], and the transaction is completed using the information of the primary account, charging to the primary account. [i.e. the resource/money is transferred from the primary user’s account to the third-party or merchant’s accounts]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goodwin with the method/system of  Cook to include the features, in response to receiving the registration request, generating user credentials for each of the one or more secondary users; associating the user credentials associated with the one or more secondary users with a primary user identification of the primary user; and wherein the resource distribution request is associated with transferring resources from a resource pool of the primary user to a third party entity for the benefit of providing a user with a means for providing a means for allowing a second user [such as ,a family member or employee] to charge on the primary user account’s  [such as parent, guardian, or supervisor] for financial transactions that are approved or preapproved by the primary user (Goodwin: pars 0002-003, 0034-0035, 0049-0050).
As to claims 15-20, the claims are similar to the limitations of claims 2-4, 6, and 7, and rejected for the same reason set forth above 2-4, 6, and 7. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439